IN THE SUPREME COURT OF IOWA
                              No. 11–0389

                          Filed April 20, 2012


WILLIE HALL,

      Appellant,

vs.

EMPLOYMENT APPEAL BOARD,

      Appellee.


      On review from the Iowa Court of Appeals.




      Appeal from the Iowa District Court for Polk County, Eliza J.

Ovrom, Judge.



      On further review, appellant alleges the district court erred in

assessing court costs.    DECISION OF THE COURT OF APPEALS

AFFIRMED IN PART AND VACATED IN PART; DISTRICT COURT

JUDGMENT AFFIRMED IN PART AND REVERSED IN PART.


      Benjamin G. Humphrey, Des Moines, for appellant.



      Richard R. Autry, Des Moines, for appellee.
                                    2

APPEL, Justice.

      The Employment Appeal Board (Board) denied Willie Hall’s

application for unemployment insurance benefits. Hall filed a petition for

judicial review. The district court affirmed the decision of the Board and

assessed costs against Hall. The court of appeals affirmed. We grant

further review, but limit our consideration to the question of the validity

of the judgment as it relates to court costs. See Hills Bank & Trust Co. v.

Converse, 772 N.W.2d 764, 770 (Iowa 2009) (stating we have the

discretion to limit our review to any issue raised on appeal). The court of

appeals decision is the final decision with respect to the other issues

raised on appeal. See State v. Johnson, 784 N.W.2d 192, 193 n.1 (Iowa

2010).

      Iowa Code section 96.15(2) (2011) provides, “An individual claiming

benefits shall not be charged fees of any kind in any proceeding under

this chapter . . . by a court or an officer of the court.” “Fees” include

court costs.   Cobb v. Emp’t Appeal Bd., 506 N.W.2d 445, 448 (Iowa

1993); Geiken v. Lutheran Home for the Aged Ass’n, 468 N.W.2d 223, 227

(Iowa 1991).   We accordingly reverse the district court judgment by

removing the requirement that Hall pay court costs.

      DECISION OF THE COURT OF APPEALS AFFIRMED IN PART

AND VACATED IN PART; DISTRICT COURT JUDGMENT AFFIRMED

IN PART AND REVERSED IN PART.